IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                  :   NO. 513
 MAGISTERIAL DISTRICTS WITHIN THE               :
 45th JUDICIAL DISTRICT OF THE                  :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                   :



                                               ORDER



PER CURIAM

       AND NOW, this 13th day of September 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 45th Judicial District (Lackawanna County) of

the Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within

Lackawanna County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 45-1-01                          Moosic Borough
 Magisterial District Judge George E. Seig             Old Forge Borough
                                                       Taylor Borough
 Magisterial District 45-1-02                          City of Scranton (Wards 9, 10, 16,
 Magisterial District Judge Alyce M. Farrell           17)


 Magisterial District 45-1-03                          City of Scranton (Wards 11, 12, 19,
 Magisterial District Judge Joanne P. Corbett          20, 24)

 Magisterial District 45-1-05                          City of Scranton (Wards 4-6, 14, 15,
 Magisterial District Judge Terrence V. Gallagher      18, 21, 22)

 Magisterial District 45-1-06                          Dunmore Borough
 Magisterial District Judge Paul J. Ware               City of Scranton (Wards 1-3, 7, 13,
                                                       23)
Magisterial District 45-1-08                 Dickson City Borough
Magisterial District Judge John P. Pesota    Olyphant Borough
                                             Throop Borough

Magisterial District 45-3-01                 Clarks Summit Borough
Magisterial District Judge Paul Keeler       Clarks Green Borough
                                             Dalton Borough
                                             Glenburn Township
                                             LaPlume Township
                                             Newton Township
                                             North Abington Township
                                             Ransom Township
                                             South Abington Township
                                             Waverly Township
                                             West Abington Township


Magisterial District 45-3-02                 Clifton Township
Magisterial District Judge Kipp E. Adcock    Covington Township
                                             Elmhurst Township
                                             Jefferson Township
                                             Madison Township
                                             Moscow Borough
                                             Roaring Brook Township
                                             Spring Brook Township
                                             Thornhurst Township


Magisterial District 45-3-03                 Benton Township
Magisterial District Judge Sean P. McGraw    City of Carbondale
                                             Carbondale Township
                                             Fell Township
                                             Greenfield Township
                                             Scott Township
                                             Vandling Borough

Magisterial District 45-3-04                 Archbald Borough
Magisterial District Judge Laura M. Turlip   Blakely Borough
                                             Jermyn Borough
                                             Jessup Borough
                                             Mayfield Borough